IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

OLEANDER FITZGERALD, III,              NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4874

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 6, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Oleander Fitzgerald, III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.